Case 13-50530-CSS   Doc 772-7   Filed 08/21/20   Page 1 of 3




Exhibit 116
           Case 13-50530-CSS         Doc 772-7     Filed 08/21/20    Page 2 of 3


•




                                                           DRAFT
                        MINUTES OF MEETING OF THE
              SPECIAL COMMITTEE OF THE BOARD OF DIRECTORS OF
                       ALLIED SYSTEMS HOLDINGS, INC.
                                APRIL 8, 2008

              A meeting of the Special Committee of the Board of Directors of Allied
       Systems Holdings, Inc. (" Allied" or the "Company") was held on April 8, 2008.
       Present were Mark Gendregske and Brian Cullen. Also in attendance by invitation
       of the Special Committee were John Blount and Tom King of the Company and
       Jim Smith, Steve Lewis and Bob Grout of Troutman Sanders. Mr. Blount acted as
       Secretary of the meeting.

              The meeting was called to order, and Mr. Blount advised that the purpose
       of the meeting was to further discuss selection of the valuation firm and to
       receive an update on negotiations with Yucaipa with respect to the term sheet.
       Mr. Grout advised that American Arbitration was prepared to issue a fairness
       opinion that would opine on the fairness of the transaction to all shareholders,
       including minority shareholders. Houlihan Lokey remained concerned with the
       concept of providing a fairness opinion covering other shareholders. Mr. Cullen
       advised that in his discussions with Houlihan Lokey, he was left with the
       impression that Houlihan Lokey would be addressing the fairness opinion to the
       Company, but that the content of the opinion would opine on the fairness as to
       all shareholders. Troutman Sanders advised that such an opinion would be
       acceptable and the Committee unanimously agreed.

             Mr. King then addressed the Committee, stating that from his
       perspective, Houlihan Lokey had two open issues: (1) conversion of the debt at
       par when the debt was purchased below market. He felt that Houlihan Lokey
       was prepared to advise that this aspect of the transaction was fair provided the
       Company can show financial need; (2) an opinion covering the fairness to
       minority shareholders is "atypical."

             After a thorough discussion, the Committee unanimously agreed to go
       forward with Houlihan Lokey so long as that firm could first confirm that the
       opinion would cover the fairness of the transaction to minority shareholders.
       Mr. King also reported that Houlihan Lokey felt that the negotiations with
       Yucaipa would be an important part of the fairness appraisal.

              Mr. King went on to advise the Special Committee that absent this
       transaction, the next best option for the Company would be to attempt to meet
       its covenants, which would be very tight in June of this year. Even if the
       Company could meet all covenants, it would still need to seek an
       amendment/consent/waiver from its lenders as he would expect KPMG, the
       Company's external auditors, to issue a qualified going concern opinion by the
       end of April, 2008. He advised the Special Committee that absent this
       transaction, making the Company's financial covenants in June would be
       "pathetically tight." The Committee noted that the cost and likelihood of
       obtaining any such waiver would be critical to the Committee in determining its
    PROFESSIONALS ONLY                         EXHIBIT                             AHS00137544
           Case 13-50530-CSS        Doc 772-7      Filed 08/21/20    Page 3 of 3



•




       negotiating leverage with Yucaipa and whether to go forward with this deal.
       The Committee further noted that the only leverage the Company would have in
       negotiating this transaction with Yucaipa would be the Company's willingness
       to forgo the transaction. In order to choose this option, it must be clear that
       foregoing the transaction would be better for the Company than the terms
       proposed by Yucaipa. Troutman Sanders agreed and advised the Committee
       that it should seek to discern the cost of obtaining a waiver/consent from the
       lenders on the going concern issue. Mr. King advised that he saw the going
       concern issue to be afait accompli absent a de-levering transaction.

              The Special Committee then discussed whether to obtain an investment
       bank to assist the Special Committee in negotiating the transaction. Troutman
       Sanders advised that it did not see a conflict for Houlihan Lokey to help the
       Special Committee to negotiate the transaction as an investment banker and
       then move on to issuing a fairness opinion with respect to that transaction .
       Troutman Sanders suggested that the Special Committee ask Houlihan Lokey to
       serve in both roles. The Special Committee unanimously agreed, and advised
       Troutman Sanders to inquire into a transaction with Houlihan Lokey in which
       the investment banking services would be included in the fairness opinion price
       but paid separately if the Company decided not to go through with the fairness
       opinion .

              At this point, Mr. Gendregske noted that a going concern opinion could
       be a serious problem with the Company's customers, and Mr. King noted that
       this was correct and that the going concern opinion could potentially be a
       problem with a large numbers of areas within the Company, including a big
       problem with the Company's insurance program.

              Troutman Sanders noted that in the latest draft of the term sheet, Yucaipa
       remained unwilling to commit to swap debt for stock, and noted that any
       transaction in which Yucaipa obtains Allied debt which is not exchanged for
       stock does not help the Company.

              The Special Committee instructed Troutman Sanders to contact counsel
       for Houlihan Lokey and confirm that the fairness opinion Houlihan Lokey
       would issue would cover fairness of the transaction to minority shareholders. It
       further instructed Mr. King to inquire with Goldman Sachs as to approximately
       what it would cost the Company to obtain an extension of time to file its first
       quarter financial results.

              There being no further business to be discussed, the meeting was
       adjourned.


                                                Respectfully submitted,



                                                John F. Blount, Secretary
    PROFESSIONALS ONLY                                                             AHS00137545
